DETAILED ACTION
Status of Claims
The action is in reply to the Application 16/399,092 filed on 04/30/2019.
Claims 1-15 are currently pending and have been examined.
The action is made NON-FINAL.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description (Paragraph [0065]): "410-1", "410-2", "410-m", "420-1", "420-2", and "420-p" in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-15 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for optimizing vehicle fleet deployment), “a machine” (system for optimizing vehicle fleet deployment), and “an article of manufacture” (non-transitory computer readable medium) categories.
Regarding Claims 1-15, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A method for optimizing vehicle fleet deployment, comprising: 
determining a predicted vehicle demand at an upcoming time for at least one geographic location based on current data, the current data including current contextual data, wherein determining the predicted vehicle demand further comprises applying a demand prediction model to features extracted from the current data, wherein the demand prediction model is trained …. based on historical data including historical vehicle demand data and historical contextual data for a plurality of historical geographical locations and times; 
generating an optimal fleet movement plan based on the predicted vehicle demand for the at least one geographic location, wherein generating the optimal fleet movement plan further comprises applying a linear optimization model to at least a plurality of cost values, wherein the optimal fleet movement plan is for moving at least one vehicle of a fleet including a plurality of vehicles, wherein the plurality of cost values is determined based on the predicted vehicle demand, a current location of each vehicle of the fleet, and a vehicle status of each vehicle of the fleet.
	The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity” grouping. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 1 recites one additional element – “using machine learning”. The claim as a whole merely describes how to generally “apply” the concept of determining a predicted vehicle demand and generating an optimal fleet movement plan by using generic computer components. The level of breadth of the machine learning recited in the claim prevents the claim from being integrated into a practical application. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a vehicle fleet deployment optimization process. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
Claims 2-5 and 7 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “the vehicle status of each vehicle of the fleet” in Claim 2, by defining “the optimal fleet movement plan” in Claims 3 and 4, by defining “the predicted vehicle demand” in Claim 5, and by defining “the historical vehicle demand data” in Claim 7. These dependent claims do not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.
Claim 6 recites the following limitations:
The method of claim 1, wherein the linear optimization model is further applied to a revenue value for each geographic location, wherein the linear optimization model is configured to provide optimal net value with respect to the plurality of cost values and the at least one revenue value.
Claim 6 is directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The limitations of the dependent claim fail 
Claim 8 recites the following limitations:
…. having stored thereon instructions for causing …. to execute a process, the process comprising: 
determining a predicted vehicle demand at an upcoming time for at least one geographic location based on current data, the current data including current contextual data, wherein determining the predicted vehicle demand further comprises applying a demand prediction model to features extracted from the current data, wherein the demand prediction model is trained …. based on historical data including historical vehicle demand data and historical contextual data for a plurality of historical geographical locations and times; 
generating an optimal fleet movement plan based on the predicted vehicle demand for the at least one geographic location, wherein generating the optimal fleet movement plan further comprises applying a linear optimization model to at least a plurality of cost values, wherein the optimal fleet movement plan is for moving at least one vehicle of a fleet including a plurality of vehicles, wherein the plurality of cost values is determined based on the predicted vehicle demand, a current location of each vehicle of the fleet, and a vehicle status of each vehicle of the fleet.
The limitations for Claim 8 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity” grouping. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 8 recites additional elements – “a non-transitory computer readable medium”, “a processing circuitry”, and “using machine learning”. The claim as a whole merely describes how to generally “apply” the concept of determining a predicted vehicle demand and generating an optimal fleet movement plan by using generic computer components. The level of breadth of the machine learning recited in the claim prevents the claim from being integrated into a practical application. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a vehicle fleet deployment optimization process. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
Claim 9 recites the following limitations:
A system for vehicle fleet optimization, comprising:
….; and  Page 19 of 26FTMY P1144
…., the memory containing instructions that, when executed …., configure the system to: 
determine a predicted vehicle demand at an upcoming time for at least one geographic location based on current data, the current data including current contextual data, wherein determining the predicted vehicle demand further comprises applying a demand prediction model to features extracted from the current data, wherein the demand prediction model is trained …. based on historical data including historical vehicle demand data and historical contextual data for a plurality of historical geographical locations and times; 
generate an optimal fleet movement plan based on the predicted vehicle demand for the at least one geographic location, wherein generating the optimal fleet movement plan further comprises applying a linear optimization model to at least a plurality of cost values, wherein the optimal fleet movement plan is for moving at least one vehicle of a fleet including a plurality of vehicles, wherein the plurality of cost values is determined based on the predicted vehicle demand, a current location of each vehicle of the fleet, and a vehicle status of each vehicle of the fleet.
The limitations for Claim 9 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity” grouping. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 9 recites additional elements – “a processing circuitry”, “a memory”, “by the processing circuitry”, and “using machine learning”. The claim as a whole merely describes how to generally “apply” the concept of determining a predicted vehicle demand and generating an optimal fleet movement plan by using generic computer components. The level of breadth of the machine learning recited in the claim prevents the claim from being integrated into a practical application. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a vehicle fleet deployment optimization process. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of optimizing vehicle fleet deployment amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 10-13 and 15 are directed to substantially the same abstract idea as Claim 9 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 9 such as by defining “the vehicle status of each vehicle of the fleet” in Claim 10, by defining “the optimal fleet movement plan” in Claims 11 and 12, by defining “the predicted vehicle demand” in Claim 13, and by defining “the historical vehicle demand data” in Claim 15. These dependent claims do not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.
Claim 14 recites the following limitations:
The system of claim 9, wherein the linear optimization model is further applied to a revenue value for each geographic location, wherein the linear optimization model is configured to provide optimal net value with respect to the plurality of cost values and the at least one revenue value.
Claim 14 is directed to substantially the same abstract idea as Claim 9 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim does not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus it does not integrate the abstract idea into practical application or does not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (US PG Pub. No. 2018/0216947 A1; hereinafter "Sakata") in view of Laury et al. (US PG Pub. No. 2019/0228375 A1; hereinafter "Laury") and Bier et al. (US PG Pub. No. 2017/0192437 A1; hereinafter "Bier").
Regarding Claim 1, Sakata teaches a method for optimizing vehicle fleet deployment, comprising: determining a predicted vehicle demand at an upcoming time for at least one geographic location (See “The demand predictor 117 determines the vehicle-demand prediction distribution and stores a determination result in the storage unit 113 as the demand prediction information 122.” in Paragraph [0080] and “The demand predictor 117 may also determine a different demand prediction distribution at each time point. For example, the demand predictor 117 may generate a demand prediction distribution for daytime by using a daytime population map and may generate a demand prediction distribution for nighttime by using a nighttime population map.” in Paragraph [0112]) based on current data, the current data including current contextual data (See “Alternatively, the demand predictor 117 may determine the dynamic demand prediction distribution on the basis of the current weather or weather forecast information. Specifically, the demand predictor 117 determines that the demand is high in a region where rain is falling or a region where rain is expected to fall wherein determining the predicted vehicle demand further comprises applying a demand prediction model to features extracted from the current data (See “Alternatively, the demand predictor 117 may determine the dynamic demand prediction distribution on the basis of the current weather or weather forecast information. Specifically, the demand predictor 117 determines that the demand is high in a region where rain is falling or a region where rain is expected to fall from now.” in Paragraph [0118]. It can be seen that the demand predictor 117 would have applied a prediction model to features extracted from the current data (e.g., current weather information) in determining the predicted vehicle demand as described in Paragraph [0118]), wherein the demand prediction model is trained using machine learning based on historical data including historical vehicle demand data and historical contextual data for a plurality of historical geographical locations and times (See “Machine learning may be used for the above-described demand prediction. For example, machine learning may be performed using, as inputs, various parameters, including time segments, weather, and so on, and history information about sites where the vehicles 102 were actually used. Since the demand varies, the machine learning may be performed so that higher priority is given to a newer parameter and newer history information.” in Paragraph [0147]).
Sakata also teaches generating an optimal fleet movement plan based on the predicted vehicle demand for the at least one geographic location (See “The apparatus includes: a moving-destination determiner that determines, when the vehicle is dropped off, a moving destination among a plurality of standby places, based on a wherein the optimal fleet movement plan is for moving at least one vehicle of a fleet (See “The moving instructor 115 instructs the vehicle 102 to move to the determined moving destination.” in Paragraph [0078]) including a plurality of vehicles (See “As illustrated in FIG. 1, the vehicle control system 100 includes a plurality of vehicles 102 and a vehicle control apparatus 101 that controls the vehicles 102.” in Paragraph [0066]).
Sakata does not explicitly teach; however, Laury teaches wherein generating the optimal fleet movement plan further comprises applying a linear optimization model to at least a plurality of cost values (See “To manage the fleet, the delivery management system 100 can allocate/move the autonomous delivery vehicles 120 to specific geographic regions (by, e.g., controlling geographic locations of the autonomous delivery vehicles 120), generate delivery routes including one or more pickup locations and one or more delivery locations (e.g., locations corresponding to one or more intended recipients), control the autonomous delivery vehicles 120 to traverse the delivery routes, ...” in Paragraph [0018] and “For example, the delivery management system 100 can generate the delivery route, assign/move one of the autonomous delivery vehicles 120, … based on an optimization mechanism 142 (e.g., a mechanism for optimizing a delivery time, a travel distance, etc.). The optimization mechanism 142 can include hardware and/or software components configured to implement a linear/non-linear optimization algorithm, ... In performing the various functions, the optimization mechanism 142 can consider various factors, such as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique (a linear optimization model of Laury) to improve the vehicle fleet movement plan of Sakata.
Sakata in view of Laury does not explicitly teach; however, Bier teaches wherein the plurality of cost values is determined based on the predicted vehicle demand, a current location of each vehicle of the fleet, and a vehicle status of each vehicle of the fleet (See “S210 may include calculating one or more performance metrics based on autonomous vehicle sensor data on its own or in combination with other data. For example, S210 may include calculating an efficiency metric (e.g., distance per unit of energy used). Performance metrics may additionally or alternatively be based in part on other data, for example, a financial efficiency metric may be calculated from the money made by a vehicle used for ridesharing per unit of energy used by the autonomous vehicle.” in Paragraph [0062]; “The cost/benefit scores are generated by an evaluation of the autonomous vehicle sensor data captured in S210 and/or the vehicle demand data captured in S220 relative to the routing goals of S230.” in Paragraph [0081]; and “Vehicle demand data may include …, vehicle position data, vehicle velocity data, vehicle location, ..., or any data that relates to need or desire for an autonomous vehicle (e.g., to perform a task).” in Paragraph [0067] wherein the “vehicle position data and vehicle velocity data” are considered to be the “vehicle status of each vehicle of the fleet” and the “vehicle location” is considered to be the “current location of each vehicle of the fleet”). 
Sakata in view of Laury to include determining the plurality of cost values, as taught by Bier, in order to provide more profitable vehicle fleet deployment.
Regarding Claim 5, Sakata in view of Laury and Bier teaches all limitations of Claim 1 as described above. Sakata also teaches wherein the predicted vehicle demand indicates a number of vehicles of each of at least one type of vehicle that are required for each of the at least one geographic location (See “For example, even when the vehicle 102 is used from the same site to the same destination, the vehicle 102 may stand by or may return to a different place after the use, depending on the time segment, weather prediction after the use, or the like. For example, in the early evening, a large number of vehicles are allocated to places in the vicinity of stations or the like, and in the morning, a large number of vehicles are allocated to places in the vicinity of residential areas or the like.” in Paragraph [0145]).
Regarding Claim 6, Sakata in view of Laury and Bier teaches all limitations of Claim 1 as described above. Sakata does not explicitly teach; however, Bier teaches wherein the linear optimization model is further applied to a revenue value for each geographic location (See “….a set of route modification parameters are linked with geographical area. In this example, route modification parameters may include cost/benefit scores calculated for a number of items (e.g., average ridesharing revenue for the area, …, etc.)” in Paragraph [0084] wherein “average ridesharing revenue for the area” is considered to be “a revenue value for each geographic location”), wherein the linear optimization model is configured to provide optimal net value with respect to the plurality of cost values and the at least one revenue value (See “Routing goals may be combined in any manner to form composite routing goals; for example, a composite routing goal may attempt to optimize a performance metric that takes as …. rideshare revenue, and energy usage and also, optimize a comfort metric.” in Paragraph [0074] wherein the “energy usage” is considered to be the “plurality of cost values”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimal fleet movement plan of Sakata in view of Laury to include applying a linear optimization model to a revenue value for each geographic location and providing optimal net value with respect to the plurality of cost values and at least one revenue value as taught by Bier, in order to provide more profitable vehicle fleet deployment.
Regarding Claim 7, Sakata in view of Laury and Bier teaches all limitations of Claim 1 as described above. Sakata also teaches wherein the historical vehicle demand data further includes at least one of: amounts of fuel needed, and amounts of power needed (See “For example, as illustrated in FIG. 9, the moving-destination determiner 114 determines, as a movable range, a concentric circle having its center at the current location of the vehicle 102. The radius of the concentric circle increases in proportion to the battery charge. The relationship between the radius of the concentric circle and the battery charge may be pre-set or may be determined based on past traveling history of the vehicle 102. When the traveling history is used, the relationship between the radius of the concentric circle and the battery charge, the 
Claim 8 is a product claim corresponding to method Claim 1. All of the limitations in Claim 8 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 8 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, set forth above. Additionally, Sakata also teaches a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (See “In one general aspect, the techniques disclosed here feature an apparatus including: a processor and a memory storing thereon a computer program, which when executed by the processor, causes the processor to perform operations including:” in Paragraph [0005]).
Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Laury, Bier, and Garbers et al. (US PG Pub. No. 2004/0073440 A1; hereinafter "Garbers").
Regarding Claim 2, Sakata in view of Laury and Bier teaches all limitations of Claim 1 as described above. Sakata in view of Laury and Bier does not explicitly teach; however, Garbers teaches wherein the vehicle status of each vehicle of the fleet includes at least one of: an amount of fuel remaining, an amount of power remaining, mileage, and time until next maintenance (See “Similarly, the vehicle monitoring application 310 resides on the system server 102 and is continuously executed by the system server 102 to monitor and collect vehicle information for a fleet's vehicles 112 through communication with the intelligent interface 202 of each vehicle 112 and communication of the vehicle's intelligent interface 202 with various 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimal fleet movement plan of Sakata in view of Laury and Bier to include the vehicle status of each vehicle of the fleet, as taught by Garbers, in order to provide appropriate vehicles to customers (See Paragraph [0006] of Garbers).
Regarding Claim 3, Sakata in view of Laury, Bier, and Garbers teaches all limitations of Claims 1 and 2 as described above. Sakata in view of Laury and Garbers does not explicitly teach; however, Bier teaches wherein the optimal fleet movement plan provides an optimal effective lifespan of the fleet (See “Some examples of routing goals may involve trip duration (either per trip, or average trip duration across some set of vehicles and/or times), …, distance, velocity (e.g., max., min., average), source/destination (e.g., it may be optimal for vehicles to start/end up in a certain place such as in a pre-approved parking space or charging station), …, duty cycle (e.g., how often a car is on an active trip vs. idle), energy consumption (e.g., gasoline or electrical energy), maintenance cost (e.g., estimated wear and tear), money earned (e.g., for vehicles used for ridesharing), person-distance (e.g., the number of people moved multiplied by the distance moved), …, fuel status (e.g., how charged a battery is, how much gas is in the tank), …, etc.” in Paragraph [0072]).
Sakata in view of Laury and Garbers to include providing an optimal effective lifespan of the fleet, as taught by Bier, in order to provide more profitable vehicle fleet deployment.
Regarding Claim 4, Sakata in view of Laury, Bier, and Garbers teaches all limitations of Claims 1 and 2 as described above. Sakata in view of Laury and Garbers does not explicitly teach; however, Bier teaches wherein the optimal fleet movement plan provides an optimal effective performance time of the fleet (See “Some examples of routing goals may involve trip duration (either per trip, or average trip duration across some set of vehicles and/or times), …, distance, velocity (e.g., max., min., average), source/destination (e.g., it may be optimal for vehicles to start/end up in a certain place such as in a pre-approved parking space or charging station), …, duty cycle (e.g., how often a car is on an active trip vs. idle), energy consumption (e.g., gasoline or electrical energy), maintenance cost (e.g., estimated wear and tear), money earned (e.g., for vehicles used for ridesharing), person-distance (e.g., the number of people moved multiplied by the distance moved), …, fuel status (e.g., how charged a battery is, how much gas is in the tank), …, etc.” in Paragraph [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimal fleet movement plan of Sakata in view of Laury and Garbers to include providing an optimal effective performance time of the fleet, as taught by Bier
Claim 9-15 are system claims corresponding to method Claims 1-7. All of the limitations in Claim 9-15 are found reciting the same scopes of the respective limitations in Claims 1-7. Accordingly, Claims 9-15 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-7, respectively set forth above. Additionally, Sakata also teaches a system for vehicle fleet optimization, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to (See “In one general aspect, the techniques disclosed here feature an apparatus including: a processor and a memory storing thereon a computer program, which when executed by the processor, causes the processor to perform operations including:” in Paragraph [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is 571-272-3419. The examiner can normally be reached on Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628